Exhibit 10.2

RF MONOLITHICS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on
                    , 2006 by and between RF Monolithics, Inc., a Delaware
corporation (the “Company”), and Robert M. Gemmell, a resident of Georgia
(“Executive”).

A. The Company and its subsidiaries are providers of wireless solutions and the
Company’s shares are publicly traded on the Nasdaq Global Market.

B. Executive is an experienced business manager.

C. The Company desires to hire Executive as its employee, and Executive desires
to be employed by the Company, subject to the terms and conditions set forth in
this Agreement.

D. The Company, Cirronet Inc. (“Cirronet”), CI Acquisition, Inc. (“Merger Sub”)
and others have entered into that certain Agreement and Plan of Merger, dated
the same date hereof (the “Merger Agreement”), whereby the Company will acquire
the business of Cirronet by merging Merger Sub with and into Cirronet (the
“Merger”).

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

1. Employment. Effective as of the closing date of the Merger (the “Effective
Date”), the Company shall employ Executive, and Executive shall accept such
employment and perform services for the Company, upon the terms and conditions
set forth in this Agreement. Notwithstanding anything herein to the contrary,
this Agreement shall not become effective until the consummation of the Merger
in accordance with the terms and conditions of the Merger Agreement. If, for any
reason, the Merger shall not occur, this Agreement shall be void and of no
further force or effect.

2. Term of Employment Agreement. Unless terminated at an earlier date in
accordance with Section 9 hereof, the term of Executive’s employment with the
Company under this Agreement (other than Section 4(b) hereof and Exhibit A
hereto) shall be for the period commencing on the Effective Date and ending on
the first anniversary thereof. Absent the express written agreement of the
parties hereto to the contrary, in the event Executive’s employment with the
Company continues after the first anniversary of the Effective Date, the terms
and conditions of such employment thereafter shall be as set forth on Exhibit A
attached hereto (the terms of which are incorporated herein by reference as if
set forth verbatim) and Section 4(b) hereof and this Agreement (apart from
Exhibit A and Such Section 4(b)) shall no longer be of any force or effect.



--------------------------------------------------------------------------------

3. Position and Duties.

(a) Employment with the Company. During the term of Executive’s employment with
the Company, Executive shall report to the Company’s chief executive officer
(the “CEO”) and shall perform such duties and responsibilities as the CEO shall
assign to him from time to time consistent with his position. Executive shall be
an executive officer of the Company and Executive’s title shall be “President,
Cirronet Inc.”.

(b) Performance of Duties and Responsibilities. Executive shall serve the
Company and its subsidiaries faithfully and to the best of his ability and shall
comply with all policies and directives of the Company. Executive shall report
to the CEO, or to such other member of the Executive Steering Committee of the
Company as the CEO may designate from time to time. Executive shall devote his
full working time, attention and efforts to the business of the Company during
his employment with the Company. Executive hereby represents and confirms that
he is under no contractual or legal commitments that would prevent him from
fulfilling his duties and responsibilities as set forth in this Agreement.
During his employment with the Company, Executive may participate in charitable
activities and personal investment activities to a reasonable extent that do not
interfere with the performance of his duties and responsibilities hereunder.

4. Compensation.

(a) Current Compensation. While Executive is employed by the Company hereunder,
the Company agrees to provide to Executive compensation substantially similar to
the compensation provided to Executive by Cirronet immediately prior to the
Merger as set forth on Exhibit B attached hereto, less deductions and
withholdings. The base salary and any bonuses payable hereunder shall be paid in
accordance with the Company’s normal payroll policies and procedures, except as
expressly set forth on Exhibit B hereto.

(b) Employee Benefits. Until January 1, 2007, while Executive is employed by the
Company hereunder, Executive shall be entitled to participate in existing
Cirronet employee benefit plans and programs, except that he shall be entitled
to participate only in the Company’s 401(k) Plan starting on the first payday
after the Effective Date. While an employee on and after January 1, 2007,
Executive shall be entitled to participate only in the Company’s employee
benefit plans and programs provided at the Vice President level for so long as
he holds the title of Vice President or its equivalent, to the extent that
Executive meets the eligibility requirements for each individual plan or
program; provided, however, the Company provides no assurance as to the adoption
or continuance of any particular employee benefit plan or program, and
Executive’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto. While employed by the
Company or any of its subsidiaries, Executive shall be accorded credit under all
benefit plans and programs for his service at Cirronet.

 

- 2 -



--------------------------------------------------------------------------------

(c) Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by him in the performance
of his duties and responsibilities hereunder, subject to the Company’s normal
policies and procedures for expense verification and documentation.

5. Confidential Information.

(a) The parties acknowledge that the Company and its subsidiaries are engaged in
the highly competitive business of designing, developing, manufacturing,
distributing, marketing, leasing and selling products incorporating radio
frequency devices, including without limitation, low-power radio frequency
integrated circuits, wireless networking, wireless systems, or wireless mesh
businesses, among others, and that the Company and its subsidiaries have a
strong interest in protecting certain knowledge and information relating to
their business and industry that is of a confidential, proprietary, and secret
nature. Executive shall occupy a position of trust with the Company in which
Executive shall have access to and shall observe, obtain, and use such
confidential, proprietary, and secret knowledge and information belonging to the
Company and its subsidiaries.

(b) Except as expressly permitted by the CEO, during the term of Executive’s
employment with the Company and thereafter for a period of three years,
Executive shall not disclose, divulge, publish, lecture upon, furnish, or make
accessible to anyone or use in any way other than in the ordinary course of the
business of the Company and its subsidiaries, any confidential, proprietary, or
secret knowledge or information of the Company or its subsidiaries that
Executive has acquired or shall acquire during his employment with the Company,
whether developed by himself or by others, concerning any of the Company’s or
any of its subsidiaries’ (i) trade secrets, (ii) confidential, proprietary, or
secret designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or any of its subsidiaries, (iii) customer or supplier
lists, (iv) confidential, proprietary or secret development or research work,
(v) strategic or other business, marketing or sales plans, (vi) financial data
or plans, or (vii) other confidential or proprietary information or secret
aspects of its/their business.

(c) Executive acknowledges that the above-described knowledge and information
constitute unique and valuable assets of the Company and its subsidiaries and
represent a substantial investment of time and expense by the Company or its
subsidiaries, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company or its subsidiaries
would be wrongful and would cause irreparable harm to the Company, one or more
of its subsidiaries, or both. During the term of Executive’s employment with the
Company, Executive shall exercise his best efforts to protect such knowledge and
information from disclosure or misappropriation and shall refrain from any acts
or omissions that would reduce the value of such knowledge or information to the
Company and it subsidiaries.

 

- 3 -



--------------------------------------------------------------------------------

(d) The foregoing obligations of confidentiality shall not apply to the extent
the information (i) is now or subsequently becomes generally known in the public
domain or in any trade or industry in the form in which it was obtained from the
Company or any of its subsidiaries, other than through breach of this Agreement
by Executive, or (ii) is required to be disclosed pursuant to an order of a
court of competent jurisdiction or other compulsory legal process, other than as
a direct or indirect result of the breach of this Agreement by Executive.

(e) This provision is in addition to, and does not limit in any way, any
protections or rights the Company or its subsidiaries may have under any other
written agreement between the Company and Executive or any statute or common law
with respect to trade secrets or proprietary information. Nothing in this
Agreement shall authorize the use, disclosure, dissemination, transmission,
conveyance, or publication of any trade secrets at any time.

6. Ventures. If, during the term of Executive’s employment with the Company,
Executive is engaged in or associated with the planning or implementing of any
project, program or venture involving the Company and/or any of its subsidiaries
and a third party or parties, all rights in such project, program or venture
shall belong to the Company or its subsidiary as the context requires. Except as
approved in writing by the Board of Directors of the Company (“Board”) or the
CEO, Executive shall not be entitled to any interest in any such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith, other than the compensation to be paid to Executive by the
Company as provided herein. Executive shall have no interest, direct or
indirect, in any customer or supplier that conducts business with the Company or
any of its subsidiaries, unless such interest has been disclosed in writing to
and approved by the Board or the CEO before such customer or supplier seeks to
do business with the Company or any of its subsidiaries. Ownership by Executive,
as a passive investment, of less than 1% of the outstanding shares of capital
stock of any corporation listed on a national securities exchange or publicly
traded in the over-the-counter market shall not constitute a breach of this
Section 6.

7. Covenants Not to Solicit Customers and Employees.

(a) The parties acknowledge that the Company and its subsidiaries have developed
and will continue to develop relationships with their customers, clients,
employees, suppliers, and other contacts at considerable investment of time,
effort, and expense, and that the Company and its subsidiaries have a strong
interest in protecting these relationships.

(b) Agreement Not to Solicit Employees. During Executive’s employment with the
Company and for a period of twenty-four (24) consecutive months from the date of
the termination of such employment for any reason, whether such termination is
with or without Cause (as defined below), or whether such termination is at the
instance of Executive or the Company, Executive shall not, directly or
indirectly, solicit, request, advise or induce, or encourage any person who is
then an employee or contractor of the Company or any of its subsidiaries and
with whom Executive had direct contact on behalf of Cirronet and/or the Company
within the twenty-four months preceding termination of Executive’s employment
with the Company, to resign or terminate his or her employment or engagement
with the Company or any of its subsidiaries, for the purpose of engaging in a
business that competes with the Company or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

(c) Agreement Not to Solicit Customers and Business Contacts. During Executive’s
employment with the Company and for a period of twenty-four (24) consecutive
months from the date of the termination of such employment for any reason,
whether such termination is with or without Cause (as defined below), or whether
such termination is at the instance of Executive or the Company, Executive shall
not, directly or indirectly, solicit, request, advise, or induce any current or
potential customer, supplier, investor or other business partner or co-venturer
of the Company or any of its subsidiaries with whom Executive had direct contact
on behalf of Cirronet and/or the Company within the twenty-four months preceding
termination of Executive’s employment with the Company, to cancel, curtail, or
otherwise change its relationship with the Company or any of its subsidiaries or
for the purpose of selling a product that is identical or substantially similar
to a product sold by the Company during Executive’s employment with the Company.

(d) Acknowledgment. Executive hereby acknowledges that the provisions of this
Section 7 are reasonable and necessary to protect the legitimate interests of
the Company and that any violation of this Section 7 by Executive shall cause
substantial and irreparable harm to the Company to such an extent that monetary
damages alone would be an inadequate remedy therefor. Therefore, in the event
that Executive violates any provision of this Section 7, the Company shall be
entitled to an injunction, in addition to all the other remedies it may have,
restraining Executive from violating or continuing to violate such provision.

8. Patents, Copyrights and Related Matters.

(a) Disclosure and Assignment. Executive shall immediately disclose to the
Company any and all improvements and inventions that Executive may conceive
and/or reduce to practice individually or jointly or commonly with others while
he is employed with the Company with respect to (i) any methods, processes or
apparatus concerned with the development, use or production of any type of
products, goods or services sold or used by the Company or any of its
subsidiaries, and (ii) any type of products, goods or services sold or used by
the Company or its subsidiaries. Executive also shall immediately assign,
transfer and set over to the Company his entire right, title and interest in and
to any and all of such inventions as are specified in this Section 8(a), and in
and to any and all applications for letters patent that may be filed on such
inventions, and in and to any and all letters patent that may issue, or be
issued, upon such applications. In connection therewith and for no additional
compensation therefor, but at no expense to Executive, Executive shall sign any
and all instruments deemed necessary by the Company for:

 

  (i) the filing and prosecution of any applications for letters patent of the
United States or of any foreign country that the Company may desire to file upon
such inventions as are specified in this Section 8(a);

 

- 5 -



--------------------------------------------------------------------------------

  (ii) the filing and prosecution of any divisional, continuation,
continuation-in-part or reissue applications that the Company may desire to file
upon such applications for letters patent; and

 

  (iii) the reviving, re-examining or renewing of any of such applications for
letters patent.

This Section 8(a) shall not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company or any of its
subsidiaries was used and that was developed entirely on Executive’s own time,
and (i) that does not relate (A) directly to the business of the Company or any
of its subsidiaries, or (B) to the Company’s or any of its subsidiaries’ actual
or demonstrably anticipated research or development, or (ii) that does not
result from any work performed by Executive for the Company or any of its
subsidiaries.

(b) Copyrightable Material. All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise during the term of his employment with the
Company and out of the performance of his duties and responsibilities under this
Agreement, shall be the property of the Company and are hereby assigned by
Executive to the Company, along with ownership of any and all copyrights in the
copyrightable material. Upon request and without further compensation therefor,
but at no expense to Executive, Executive shall execute any and all papers and
perform all other acts necessary to assist the Company to obtain and register
copyrights on such materials in any and all countries. Where applicable, works
of authorship created by Executive for the Company in performing his duties and
responsibilities hereunder shall be considered “works made for hire,” as defined
in the U.S. Copyright Act.

(c) Know-How and Trade Secrets. All know-how and trade secret information
conceived or originated by Executive that arises during the term of his
employment with the Company and out of the performance of his duties and
responsibilities hereunder or any related material or information shall be the
property of the Company, and all rights therein are hereby assigned by Executive
to the Company.

9. Termination of Employment.

(a) The Executive’s employment with the Company shall terminate immediately
upon:

 

  (i) Executive’s receipt of written notice from the Company of the termination
of his employment;

 

  (ii) Executive’s abandonment of his employment or his resignation;

 

  (iii) Executive’s Disability (as defined below); or

 

- 6 -



--------------------------------------------------------------------------------

  (iv) Executive’s death.

(b) The date upon which Executive’s termination of employment with the Company
occurs shall be the “Termination Date.”

10. Payments upon Termination of Employment.

(a) If Executive’s employment with the Company is terminated prior to the first
anniversary of the Effective Date:

 

  (i) by the Company for any reason other than for Cause (as defined below), or

 

  (ii) by Executive as a result of his resignation for Good Reason, or

 

  (iii) by reason of Executive’s Disability (as defined below),

the Company shall pay to Executive as severance pay an amount equal to one year
of his then current annual base salary. Any amount payable to Executive as
severance pay hereunder shall be subject to deductions and withholdings and
shall be paid to Executive by the Company in 12 approximately equal monthly
installments commencing on the first normal payroll date of the Company
following the expiration of all applicable rescission periods provided by law
and continuing monthly thereafter.

(b) If Executive’s employment with the Company is terminated on or before the
first anniversary of the Effective Date for any of the following reasons:

 

  (i) Executive’s abandonment of his employment or Executive’s resignation for
any reason other than Good Reason (as defined below),

 

  (ii) termination of Executive’s employment by the Company for Cause (as
defined below), or

 

  (iii) Executive’s death,

the Company shall pay to Executive or his beneficiary or his estate, as the case
may be, his base salary and any bonuses payable to him through the Termination
Date.

(c) “Cause” hereunder shall mean:

 

  (i) an act or acts of dishonesty undertaken by Executive and intended to
result in substantial gain or personal enrichment of Executive at the expense of
the Company;

 

- 7 -



--------------------------------------------------------------------------------

  (ii) unlawful conduct or gross misconduct that is willful and deliberate on
Executive’s part and that, in either event, is materially injurious to the
Company;

 

  (iii) the conviction of Executive of a felony;

 

  (iv) material breach of any terms and conditions of this Agreement by
Executive not caused by the Company, which breach has not been cured by
Executive within ten days after written notice thereof to Executive from the
Company.

(d) “Good Reason” hereunder shall mean:

 

  (i) material breach of any terms and conditions of this Agreement by the
Company not caused by Executive, which breach has not been cured by the Company
within ten days after written notice thereof to the Company from Executive;

 

  (ii) the relocation of Executive’s office by more than 50 miles from the
Atlanta, Georgia metropolitan area without Executive’s prior written consent; or

 

  (iii) a material reduction of Executive’s base salary, unless such reduction
is agreed to by Executive as part of a general reduction in the base salaries
for all executive officers of the Company.

(e) “Disability” hereunder shall mean the inability of Executive to perform on a
full-time basis the duties and responsibilities of his employment with the
Company by reason of his illness or other physical or mental impairment or
condition, if such inability continues for an uninterrupted period of 120 days
or more during any 360-day period. A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least 30 days.

(f) In the event of termination of Executive’s employment, the sole obligation
of the Company shall be its obligation to make the payments called for by
Section 10(a) or Section 10(b) hereof, as the case may be, and the Company shall
have no other obligation to Executive or to his beneficiary or his estate,
except as otherwise provided by law, under the terms of any other applicable
agreement between Executive and the Company or under the terms of any employee
benefit plans or programs then maintained by the Company in which Executive
participates.

(g) Notwithstanding the foregoing provisions of this Section 10, the Company
shall not be obligated to make any payments to Executive under Section 10(a)
hereof unless Executive shall have signed a release of claims (except for claims
related to Executive’s position

 

- 8 -



--------------------------------------------------------------------------------

as a stockholder of the Company that are not related to his employment) in favor
of the Company in a form to be prescribed by the CEO, all applicable
consideration periods and rescission periods provided by law shall have expired
and Executive is in strict compliance with the terms of Sections 5, 7(a), 7(b),
7(c), 8(a), and 8(b) hereof as of the dates of the payments.

11. Return of Records and Property. Upon termination of his employment with the
Company, Executive shall promptly deliver to the Company any and all records of
the Company or any of its subsidiaries and any and all property of the Company
or any of its subsidiaries in his possession or under his control, including
without limitation manuals, books, blank forms, documents, letters, memoranda,
notes, notebooks, reports, printouts, computer disks, computer tapes, source
codes, data, tables or calculations and all copies thereof, documents that in
whole or in part contain any trade secrets or confidential, proprietary or other
secret information of the Company or any of its subsidiaries and all copies
thereof, and keys, access cards, access codes, passwords, credit cards, personal
computers, telephones and other electronic equipment belonging to the Company or
any of its subsidiaries.

12. Remedies.

(a) Remedies. Executive acknowledges that it would be extremely difficult to
fully compensate the Company for any breach by him of the provisions of Sections
5, 7 and 8 hereof through monetary damages alone. Accordingly, in the event of
any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

(b) Arbitration. Except for disputes arising under Sections 5, 7 or 8 hereof,
all disputes involving the interpretation, construction, application or alleged
breach of this Agreement and all disputes relating to the termination of
Executive’s employment with the Company shall be submitted to final and binding
arbitration in Dallas, Texas. The arbitrator shall be selected and the
arbitration shall be conducted pursuant to the then most recent Employment
Dispute Resolution Rules of the American Arbitration Association. The decision
of the arbitrator shall be final and binding, and any court of competent
jurisdiction may enter judgment upon the award. All fees and expenses of the
arbitrator shall be paid by the Company. The arbitrator shall have jurisdiction
and authority to interpret and apply the provisions of this Agreement and
relevant federal, state and local laws, rules and regulations insofar as
necessary to the determination of the dispute and to remedy any breaches of the
Agreement and/or violations of applicable laws, but shall not have jurisdiction
or authority to alter in any way the provisions of this Agreement. The
arbitrator shall have the authority to award attorneys’ fees and costs to the
prevailing party. The parties hereby agree that this arbitration provision shall
be in lieu of any requirement that either party exhaust such party’s
administrative remedies under federal, state or local law.

 

- 9 -



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of laws of any
jurisdiction other than the State of Texas.

(b) Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes all
prior agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth herein, except
agreements signed by the parties hereto arising from the Merger, including
covenants of Executive as a former owner (and/or optionee) of Cirronet contained
therein intended to protect the value and goodwill of Cirronet acquired by the
Company. In the event of a conflict between this Agreement and any other
agreement relating to the subject matter hereof, this Agreement will prevail.

(c) Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.

(d) No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(e) Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party, except that the
Company may, without the consent of Executive, assign its rights and obligations
under this Agreement to any corporation or other business entity (i) with which
the Company may merge or consolidate, (ii) to which the Company may sell or
transfer all or substantially all of its assets or capital stock, or (iii) of
which 50% or more of the capital stock or the voting control is owned, directly
or indirectly, by the Company. After any such assignment by the Company, if the
assignee is at least as financially sound as the Company, Executive agrees to
execute and deliver to the Company an agreement providing that the Company shall
be discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the “Company” for purposes of all terms and
conditions of this Agreement, including this Section 13.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
and such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.

(g) Severability. The various sections and provisions of this Agreement are
separate and severable. To the extent that any portion of any section or
provision of this

 

- 10 -



--------------------------------------------------------------------------------

Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such section or provision of this Agreement shall
be unaffected and shall continue in full force and effect.

(h) Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

RF MONOLITHICS, INC. By  

 

  David M. Kirk, President EXECUTIVE

 

Robert M. Gemmell

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

* Confidential Information

* Invention Disclosure and Assignment

* Patent Assistance

*Non-Solicitation

RFM EMPLOYEE

AGREEMENT

For various considerations, including compensation, receipt of Confidential
Information (defined below), fringe benefits, the opportunity for advancement,
and others which I consider sufficient and satisfactory, I,
                                                  (hereinafter referred to in
the first person as “I”, “me” or “my” or as “Employee”), agree with RF
Monolithics, Inc. (including any current or future subsidiaries, hereinafter
referred to as the “Company”) as follows:

EMPLOYMENT: My duties will be assigned by the Company, and the position, title,
and duties may be changed at Company’s discretion. During my employment with the
Company, I shall devote my full working time and best efforts to the service of
the Company and shall comply with various policies and procedures as they are
revealed to me, including those set forth in this Agreement as well as those set
forth in the employee handbook, employee manuals or announced to me by other
means.

“AT-WILL” STATUS OF EMPLOYMENT: Subject to applicable law, Employee’s employment
with the Company shall be for no specific duration and shall be considered an
“at-will” employee of the Company and may be terminated by the Company at any
time, with or without notice, and with or without cause.

PROTECTION OF CONFIDENTIAL INFORMATION: The parties acknowledge that the Company
and its subsidiaries are engaged in the highly competitive business of
designing, developing, manufacturing, distributing, marketing, leasing and
selling products incorporating radio frequency devices, including without
limitation, low-power radio frequency integrated circuits, wireless networking,
wireless systems, or wireless mesh businesses, among others (collectively, the
“Business”) and that the Company and its subsidiaries have a strong interest in
protecting certain knowledge and information relating to their business and
industry that is of a confidential, proprietary, and secret nature. Employee
acknowledges that such knowledge and information are unique and valuable assets
of the Company and its subsidiaries and represent a substantial investment of
time and expense by the Company or its subsidiaries, and that any disclosure or
other use of such knowledge or information other than for the sole benefit of
the Company or its subsidiaries would be wrongful and would cause irreparable
harm to the Company, one or more of its subsidiaries, or both.

As used herein, “Confidential Information” means all technical and business
information of the Company, whether patentable or not, which is of a
confidential, secret, and/or proprietary character and which is obtained by or
disclosed or made available to Employee or which has been, or hereafter is,
learned, discovered, developed, conceived, originated, or prepared by Employee
(alone or along with others), in the course of employment with the Company,
which is not generally known to the public or within the relevant trade or
industry in which the Company operates. Confidential Information includes, but
is not limited to software and technical and business information relating to
inventions, products, research, development, production, manufacturing,
engineering, machines and equipment, finances, customers, marketing, and future
business plans of the Company or its customers. It shall also include

 

Exhibit A



--------------------------------------------------------------------------------

confidential evaluations of technical or business information in the public
domain and information as to whether the Company uses or does not use any item
in the public domain, particularly (but not exclusive of) such information as
the Company may treat or consider “Confidential” or “Proprietary.”

During the term of my employment with the Company and for a period of three
years after the termination of my employment for any reason (the “Duration”), I
shall use my best efforts and diligence to protect the confidential, secret,
and/or proprietary character of all Confidential Information, and shall not,
directly or indirectly, disclose, divulge, publish, lecture upon, furnish, or
make accessible to anyone or use (for the benefit of Employee or any other
person, entity, or group) any Confidential Information, except as may be
necessary for the performance of my duties with the Company as approved by the
Company.

I recognize that the Company has received and in the future will receive
confidential or proprietary information from third parties subject to a duty on
the Company’s part to maintain the confidentiality of such information and, in
some cases, to use it only for certain limited purposes. For the Duration, I
agree to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation (except in
a manner that is consistent with the Company’s agreement with the third party)
or use it for the benefit of anyone other than the Company or such third party
(consistent with the Company’s agreement with the third party), unless expressly
authorized to act otherwise by an officer of the Company. These restrictions
apply without limitation to postings on the Internet, discussion in chat rooms,
or other manner or media.

These Protections of Confidential Information are in addition to, and do not
limit in any way, any protections or rights the Company may have under any
statute or common law with respect to trade secrets or proprietary information.
Nothing in this Agreement shall authorize the use, disclosure, dissemination,
transmission, conveyance, or publication of any trade secrets at any time.

I further agree that I will not, during my employment with the Company,
improperly use or disclose any proprietary information or trade secrets of my
former or concurrent employers or companies, if any, and that I will not bring
onto the premises of the Company any unpublished documents or any confidential
property belonging to my former or concurrent employers or companies unless
consented to in writing by said employers or companies.

When I leave the employ of the Company, or at any other time at the Company’s
request, I will deliver to the Company (and will not keep in my possession,
recreate or deliver to anyone else) all documents and other material in my
possession relating, directly or indirectly, to any Confidential Information and
any and all devices, emails, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, together with all copies thereof (in
whatever medium recorded) belonging to the Company, its successors or assigns. I
acknowledge that the property outlined in the previous sentence is valuable to
the Company, and that I will not delete or dispose of such property when leaving
the employ of the Company, but shall deliver it to the Company in its entirety.
I further agree that any property situated on the Company’s premises and owned
by the Company, including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company personnel at any time with
or without notice. I agree not to hinder any investigation or search initiated
by the Company in efforts to discover such materials.

Prior to leaving, I will cooperate with the Company in completing and signing
the Company’s termination statement for technical and management personnel.

 

- 2 -



--------------------------------------------------------------------------------

RESTRICTION ON SOLICITATION OF CUSTOMERS AND EMPLOYEES: The parties acknowledge
that the Company and its subsidiaries have developed and will continue to
develop relationships with their customers, clients, employees, suppliers, and
other contacts at considerable investment of time, effort, and expense, and that
the Company and its subsidiaries have a strong interest in protecting these
relationships.

During my employment with the Company and for a period of 12 consecutive months
from the date of the termination of such employment for any reason, I shall not,
directly or indirectly, solicit, request, advise, or induce any current or
potential customer, supplier, investor or other business partner or co-venturer
of the Company or any of its subsidiaries with whom I had direct contact on
behalf of Cirronet Inc. and/or the Company within the twenty-four months
preceding my termination of employment from the Company to cancel, curtail, or
otherwise change his/her/its relationship with the Company or any of its
subsidiaries or for the purpose of selling a product that is identical or
substantially similar to a product sold, or that was being developed, by the
Company during my employment with the Company.

During my employment with the Company and for a period of 12 consecutive months
from the date of the termination of such employment for any reason, I shall not,
directly or indirectly, solicit, induce, or encourage any person who is then an
employee or contractor of the Company or any of its subsidiaries and with whom I
had direct contact on behalf of Cirronet Inc. and/or the Company within the
twenty-four months preceding my termination of employment from the Company to
resign or terminate his or her employment or engagement with the Company or any
of its subsidiaries, for the purpose of engaging in a business that competes
with the Company or otherwise.

IDEAS, INVENTIONS, AND DISCOVERIES: I shall promptly disclose to the Company any
ideas, inventions, original works of authorship, developments, improvements,
trade secrets, computer programs, and discoveries, whether or not patentable or
copyrightable, which I may conceive or make, alone or with others, during my
employment, whether or not during working hours, and which directly or
indirectly:

 

  (a) relate to matters within the scope, field, duties, or responsibility of my
employment with Company;

 

  (b) are based on my knowledge of the actual or reasonably anticipated business
or interests of the Company; or

 

  (c) are aided by the use of time, materials, facilities or information of the
Company

(collectively, the “Inventions”).

I hereby assign to Company, without further compensation, all of my right, title
and interest in all such Inventions in all countries or the world. I agree that
I will make prompt written disclosure to the Company, and will hold in trust for
the sole right and benefit of the Company, all my right, title and interest in
and to any such Inventions which I may solely or jointly conceive or reduce to
practice, or cause to be conceived or reduced to practice. I recognize that all
Inventions conceived or made by me alone or with others within ninety (90) days
after termination (voluntary or otherwise) of my employment, may have been
conceived in significant part either while employed by Company or as a direct
result of my knowledge of Company proprietary information. Accordingly, I agree
that such Inventions shall be presumed to have been conceived during my
employment with the Company unless and until the contrary is established by a
preponderance of the evidence.

Notwithstanding the foregoing, there shall be no obligation to assign title to
the Company of any idea, invention, computer program or discovery for which no
equipment, supplies, facilities, confidential,

 

- 3 -



--------------------------------------------------------------------------------

proprietary or secret knowledge or information, or other trade secret
information of the Company or any of its subsidiaries was used and that was
developed on my own time that was not based on my knowledge of the actual or
reasonably anticipated business or interests of the Company.

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101).

I will assist the Company in every proper way to obtain and enforce United
States and foreign proprietary rights relating to any and all Inventions in any
and all countries. To that end I will execute, verify and deliver such documents
and perform such other acts (including appearing as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such proprietary rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of such
proprietary rights to the Company or its designee. My obligation to assist the
Company with respect to proprietary rights in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf solely to execute, verify and file
any such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by me. I hereby waive and quitclaim to the Company any and all claims
of any nature whatsoever which I now or may hereafter have for infringement of
any proprietary rights assigned to the Company.

In addition to my obligations stated above, during the period of my employment
and for one (1) year after termination of my employment for any reason, I will
promptly disclose to the Company fully and in writing all patent applications
filed by me or on my behalf. I understand that the Company will keep in
confidence and will not disclose to third parties without my consent any
proprietary information disclosed in writing to the Company pursuant to this
Agreement relating to Inventions that are not subject to the covenants herein,
and I will preserve the confidentiality of any such Invention that is subject to
the covenants contained herein. I agree to keep and maintain any records that
are specifically identified as being required by the Company) of all proprietary
information developed by me and all Inventions made by me during the period of
my employment at the Company, which records shall be available to and remain the
sole property of the Company at all times.

RESTRICTION ON CONFLICTS OF INTEREST: I agree that during the period of my
employment by the Company, I will not, without the Company’s express written
consent, engage in any other employment or business activity directly related to
the business in which the Company is now involved or becomes involved, nor will
I engage in any other activities which conflict with my obligations to the
Company. Exceptions: The following listed activities are voluntarily disclosed
by the Employee in an effort to comply fully with the above-mentioned policy on
conflicts of interest. I agree to discontinue, as soon as practical, any of such
listed activities which the Company advises is a violation of its policies. To
my knowledge, without reservation, this is a complete list:

 

- 15 -



--------------------------------------------------------------------------------

NOTIFICATION OF NEW EMPLOYER. I hereby authorize the Company to notify my new
employer about my rights and obligations under this Agreement following the
termination of my employment with the Company.

MISCELLANEOUS: This Agreement shall be construed under the laws of the State of
Texas (and is not in force until reviewed and approved at the home office of the
Company), and shall be binding upon and enforceable against my heirs and legal
representatives and the assignees of any idea, invention, or discovery conceived
or made by me, or encompassed within the scope of the Agreement.

No waiver by the Company of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by the Company of any right under
this Agreement shall be construed as a waiver of any other right. The Company
shall not be required to give notice to enforce strict adherence to all terms of
this Agreement.

To the extent this Agreement is legally enforceable, it shall supersede all
previous agreements covering this subject matter between me and the Company, but
shall not relieve me or any other party from any obligations incurred under any
such previous agreement while it was in force. Notwithstanding the foregoing,
this Agreement is not intended to, and shall not, supersede any benefit that I
receive under any applicable policy, practice or procedure of the Company or
under the agreements by which the Company has acquired the business of Cirronet
Inc. Legal fees and other reasonable expenses incurred by the Employee to
enforce this Agreement are the responsibility of the Employee. Legal fees and
other reasonable expenses incurred by the Employer to enforce this Agreement are
the responsibility of the Employer.

The provisions of this Agreement are separate and severable. If any provision of
the Agreement is held invalid in any respect, it shall not affect the validity
of any other provisions of the Agreement. If any provision of this Agreement is
held to be unreasonable as to time, geographical restrictions, scope or
otherwise, it shall be construed by limiting and reducing it only to the extent
necessary to be enforceable under then applicable law.

I am aware of no legal obligations of mine which are inconsistent with the terms
of the Agreement or with my undertaking employment with the Company.

I understand that this is a legally binding document, and I have had ample
opportunity to discuss this Agreement with an attorney or other person(s) of my
choice not associated with the Company.

THIS AGREEMENT IS TO REMAIN IN EMPLOYEE’S PERSONNEL FILE

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT B

GEMMELL 2006 COMPENSATION

From Effective Date through and including December 31, 2006:

 

•   Annual Base Salary of $169,950

 

•   Bonus of 3% of the positive difference, if any, between fiscal year 2006
total revenues and fiscal year 2005 total revenues of Cirronet, based on the
books and records of Cirronet

 

•   Bonus of 2% of the net income for fiscal year 2006 of Cirronet, based on the
books and records of Cirronet

 

•   Discretionary bonus of up to 20% of current annual base salary

The above-described bonuses are to be paid on January 15, 2007 or as soon
thereafter as relevant financial information is available.

From January 1, 2007 through and including August 31, 2007:

 

•   Annual Base Salary of $170,000

 

•   Bonuses aggregating up to 40% of annual base salary comprised of targeted
revenues, margins and objectives tailored to Executive’s position.

From September 1, 2007 and thereafter:

To be determined in accordance with the Company’s normal performance reviews and
payroll adjustments, if any, provided, that Executive’s annual base salary will
not be less than the annual base salary in effect for the prior year.

 

Exhibit B